DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (1) kidney transplant and (2) G-CSF receptor antibody of C1.2G having a variable heavy and light chain of SEQ ID NO:4 and 5, respectively in the reply filed on 29 December 2021 is acknowledged.
	Applicant indicated that claims 1-6, 9-13 and 17-25 read on the elected species.  However, claims 21 and 24 do not read on the elected species.  Claim 21 is directed to an antibody which competitively inhibits the binding of antibody C1.2G (comprising variable heavy and light chains of SEQ ID NO:4-5) and therefore, is directed to an antibody OTHER than the elected species.  Claim 24 does not read on the elected species because the antibody comprises a variable heavy and light chain of SEQ ID NO: 2 and 3, respectively and the amino acid sequences this antibody differ from the elected species.
Claims 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 December 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 29 December 2021 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or defective. See item 1) a) or 1) b) above.
Specifically, the statement in the specification (amended on 29 May 2020) is defective as it fails to provide the actual name of the file and the file size in bytes.  The amendment uses underlining which obfuscates the underscoring in the file name and the file size is not provided in bytes.  The following screen shot shows what was submitted to the PTO with regard to the file name and the file size in bytes.  Correction is required.

    PNG
    media_image1.png
    96
    524
    media_image1.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should reflect the compound being used in the claimed method.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains speculative applications such as prevention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim lists a number of elements using lower case roman numerals.  However, (iii) is omitted.  Item (x) refers to “one of (i) to (ix)” which would normally be interpreted as including all elements from 1 to 9.  Because element (iii) is missing, this could cause confusion as to what (iii) encompasses.  It is suggested that the elements be renumbered to include (iii).  Appropriate correction is required.

Improper Markush
Claim 17 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of compound that inhibits G-CSF signaling binds to (1) G-CSF or (2) G-CSF receptor is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the compound which binds to the recited molecules of G-CSF or G-CSF receptor would clearly not share a single structural similarity with a common use that flows from that common structure.  The G-CSF is structurally distinct from the receptor to which it binds and compounds which bind these molecules would also be structurally distinct.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-13, 17-20, 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to methods of “preventing” ischemia-reperfusion injury in a subject.  Claim 12 makes clear that ischemia-reperfusion injury can occur following events such as surgery, trauma, sepsis, tumor and stroke.  However, prevention requires that the treatment be administered before the event takes place and the instant specification fails to disclose how one would determine that a subject will develop sepsis or a tumor or a stroke before they happen such that the therapy could be administered to prevent the potential ischemia-reperfusion injury.  With regard to surgery, ischemia-reperfusion injury does not result from any/all surgeries and the skilled artisan would not know which patients may potentially be at risk for such an injury or known which patients would be in need of such therapy.
Additionally, the instant specification does not provide enablement for prevention of ischemia/reperfusion injury in a subject undergoing tissue/organ transplant.  The data presented in the instant application demonstrates that even with treatment of inhibiting G-CSF signaling by an antibody that binds to the G-CSF receptor, the subject still exhibits injury (see Figure 6).  Such injury may be reduced compared to the control subject, but the subject still has injury and therefore prevention has not been established.  Additionally, ischemia/reperfusion injury is not a condition which is solely mediated by G-CSF and therefore, one of ordinary skill in the art would not reasonably expect that a single therapeutic compound targeting G-CSF would prevent ischemia/reperfusion injury.  This fact is supported by the data in the instant application.  In Figure 6, it is clear that the anti-G-CSFR antibody did not prevent tubular injury.  Therefore, the instant application fails to enable prevention of ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling, absent evidence to the contrary.
Next, the claims are directed to methods of treating ischemia-reperfusion injury in a subject by administering a compound that inhibits granulocyte colony stimulating factor (G-CSF) signaling.  The specification teaches methods in mouse model where the mice underwent nephrectomy followed by application of a microvascular clamp for 22 min followed by clamp removal.  This application of the clamp induced ischemia.  The mice were then euthanized 24 hours after the clamp and reperfusion occurred.  Measurements of various indices of renal function were performed at the 24 hour mark following the ischemia-reperfusion event (Example 1).  Serum creatinine concentrations and plasma urea concentrations were significantly reduced in the mice receiving the anti-G-CSFR antibody (VR81) compared to controls (page 67).  Administration of anti-G-CSFR antibody (VR81) also reduced inflammatory infiltration of neutrophils and macrophages into renal tissue (Example 3 at page 68) as well as reducing necrosis in the renal cortex (Example 4, page 69).  In Example 7, administration of anti-G-CSFR antibody 24 hours before induction of ischemia significantly reduced serum creatinine and urea levels in mice.  In Example 9, administration of anti-G-CSFR antibody 1 hour before ischemia-reperfusion reduced the frequency of neutrophils in blood and in the kidney compared to controls.  All of the data appears to have been collected 24 hours after ischemia induction and reperfusion.
However, the results which are presented in the instant application do not support the broad claim of treatment of ischemia-reperfusion injury as broadly claimed because the prior art provides support and evidence for administration of G-CSF for treating ischemia-reperfusion injury.  The prior art supports methods of treating ischemia-reperfusion injury by administering G-CSF, which would activate the G-CSF signaling as opposed to the current method of the claims.  

Nishida et al. (Nephron Exp. Nephrol.  104:  e123-e128, 2006) provides a review on G-CSF actions on the kidney during acute tubular injury, with activities summarized in Figure 1.  Nishida et al. concludes that G-CSF exerts alleviative effects, and concurrently, exerts detrimental effects on the kidney.  While Nishida et al. states that use of G-CSF usually induces neutrophilia and neutrophils elicit inflammatory responses that can cause further injury with ischemic renal injury, there are other reports of G-CSF administration being beneficial for the treatment of ischemia-reperfusion injury.  Li et al. (Nephrology 13:  508-516, 2008) demonstrate that G-CSF pretreatment attenuated renal injury in response to ischemia-reperfusion (see abstract).  The mouse model used by Li et al. is the same as that used in the instant application.  The mice were pretreated with G-CSF on days 1-3 before the ischemia-reperfusion event.  The mice were euthanized at days 2 and 7 after renal ischemia-reperfusion and evaluated for renal injury (see page 509).  The results in Table 1 at page 510 show that the pretreatment with G-CSF decreased serum creatinine and urea (BUN) as well as granulocyte count.  The experimental design of Li et al. differs from that of the instant application in that assessment of renal ischemia-reperfusion injury was performed at day 2 and 7 rather than after 24 hours as in the instant application.  However, the data of Li et al. are clear that G-CSF was cytoprotective against ischemia-reperfusion (I/R) injury in the kidney.  
Shima et al. (Ophthalmic Res.  48:  199-207, 2012) teach that G-CSF is neuroprotective for ischemia-reperfusion injury of the retina.  Shima et al. show that retinal ganglion cell death caused by high IOP-induced transient ischemia was suppressed by G-CSF administration histologically.  Bostanci et al. (Arch. Gynecol. Obstet.  293:  789-795, 2016) teach that G-CSF is also protective for experimental ischemia-reperfusion injury in rat ovary.  Bostanci et al. at page 793, column 1, paragraph 2, state “G-CSF has been successfully used for the prevention and treatment of I/R injury in many organs”.  Ueda et al. (Arteriosclerosis, Thrombosis, and Vascular Biol.  26(6):  e108-e113, 2006) teach that G-CSF directly inhibits myocardial ischemia-reperfusion injury (see abstract).  Lu et al. (Frontiers in Bioscience  12:  2869-2875, 2007) teach that G-CSF exerts neuroprotective effects in cerebral ischemia.  Akihama et al. (Tohoku J. Exp. Med.  213:  341-349, 2007) teach that G-CSF facilitated transformation of BMDC (bone marrow-derived cells) into endothelial cells in the kidney after I/R injury (page 346).  Akihama et al. do point out that a different study which administered G-CSF before I/R injury had severe adverse effects on renal function (pre-treatment).  However, in the study by Akihama et al., G-CSF was administered after inducing I/R injury and no deterioration of renal function was found.  Akihama et al. admits that the effect of G-CSF on the kidney during renal injury remains controversial and speculates that this could depend on the time frame of G-CSF action (see page 347).
Therefore, based on the teachings in the prior art at the time of the instant invention, the instant specification does not support a method for treating ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling.  The prior art of record clearly teaches that administration of G-CSF results in therapeutic benefits for ischemia-reperfusion injury, including in tissues such as ovary, retina, heart and brain as well as in the kidney.  Based on these studies, one of ordinary skill in the art would not reasonably conclude that ischemia-reperfusion injury could be treated by administration of a compound that inhibits G-CSF signaling when administration of G-CSF has been found to be therapeutic.  The examples in the instant specification are limited to renal ischemia-reperfusion injury and the specification clearly does not support the scope of treating any ischemia-reperfusion injury.  The claims are also directed to a method of tissue or organ transplantation or for improving outcome of a tissue or organ transplantation or improving function of a transplanted tissue or organ or for preventing delayed graft function by administering an inhibitor of G-CSF signaling.  However, not a single example in the specification encompasses transplantation of any tissue or organ and extrapolation of any results or activities to such would be unpredictable at best.  The mouse model of ischemia-reperfusion in no way resembles or is predictive of organ transplantation.  Furthermore, as stated above, the results in the instant application are in direct conflict with the teachings in the prior art with regard to the role of G-CSF in ischemia-reperfusion injury.  Even post filing art is in conflict with the results of the instant application.  Yan et al. (JASN  31:  731-746, 2020) used mouse models of ischemia-reperfusion injury and demonstrated that G-CSF induced renal myeloid-derived suppressor cells and attenuated acute renal injury and chronic renal fibrosis after ischemia-reperfusion injury.  Yan et al. administered G-CSF for 7 consecutive days prior to ischemia-reperfusion injury or for 5 consecutive days after bilateral ischemia-reperfusion injury.  The effects of G-CSF treatment were evaluated over several days following ischemia-reperfusion injury while the instant specification only evaluated the effects of G-CSFR inhibition 24 hours after I/R injury.  It is possible that the differences in experimental design may explain the different outcomes which are being reported by the prior art and post-filing art compared to the results in the instant application.  However, in light of the overwhelming number of references which teach that G-CSF administration is beneficial for the treatment of ischemia-reperfusion injury in a number of organs and the known uncertainty in the role G-CSF plays in ischemia-reperfusion injury in the kidneys, one of ordinary skill in the art would not reasonably conclude that the claimed invention could be used to treat ischemia-reperfusion injury based on the evidence of record.  The experimental design in the instant application is not predictive of treatment of ischemia-reperfusion injury in a subject, nor are the examples predictive of tissue or organ transplant.  Therefore, the invention as a whole is not enabled for a method of preventing or treating ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling. 
   
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 is directed to a method of claim 18 “wherein the protein binds to an epitope comprising residues within one or two or three or four regions” in SEQ ID NO:1 (recited in the claim).  However, the instant specification fails to provide an adequate written description for such proteins.  The instant application discloses an antibody (C1.2G) which has a variable heavy chain of SEQ ID NO:4 and a variable light chain of SEQ ID NO:5.  Presumably, this antibody binds to at least one of these regions of SEQ ID NO:1 (the G-CSF receptor), but the instant specification provides no information regarding this antibody and the antigen to which it binds.  Furthermore, there is no disclosure of any other protein which may or may not bind to the specifically recited regions of SEQ ID NO:1.  There is no disclosure of what structures would be require to bind to one or two or three or four of these regions and the disclosure of a single antibody is not a written description of the genus of proteins which are encompassed by the claims.  The claim is attempting to define the protein by its functionality without providing any structure as to what the protein actually is.
The structures of the antibodies claimed are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies an antibody with variable heavy and light chains of SEQ ID NO:4 and 5; however, the claims are not limited to this and the structural variability of the claimed genus is large with regard to the functional recitation in claim 22. No reasonable structure-function correlation has been established that is commensurate in scope with the claim. The specification does not describe representative examples to support the full scope of the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn methods which require antibodies which have specific functional characteristics.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of proteins (antibodies) which bind the epitopes in claim 22.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies that bind to the recited epitopes in claim 22.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, element (ii) and (xi) include “; or” which is indefinite as the claim is drafted as a Markush which requires the list of alternatives to be a closed group of alternatives.  The claim is indefinite because it is not clear what alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is not further limiting as it is directed to “ compound … is a protein comprising a Fv” and depends from a claim which is directed to “compound … is a protein comprising an antibody variable region”.  However, an Fv is an antibody variable region, therefore Claim 19 does not further limit the subject matter of the claim from which it depends as the scope of the two claims appears to be the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Citation of Relevant Art
	U.S. Pat. No. 9,193,793 (Nash et al.) – Nash et al. disclose the anti-G-CSFR antibody of the instant claims (with variable heavy and light chains of SEQ ID NO:4 and 5; see column 15).  Nash et al. also teaches that the antibodies could be used for treating or preventing G-CSF-mediated conditions, including inflammatory conditions as well as for reducing the number of neutrophils in a subject (see column 14).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647